Citation Nr: 1235057	
Decision Date: 10/10/12    Archive Date: 10/17/12

DOCKET NO.  12-00 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for gout.

2.  Entitlement to service connection for chronic renal failure, to include as secondary to gout.

3.  Entitlement to service connection for a disability manifested as inflammation of the bilateral ankles, bilateral joints and bilateral feet, other than gout.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel

INTRODUCTION

The Veteran had active duty service from March 1951 to January 1954 and from July 1954 to July 1957.  There was also a period of unverified service in the Air Force from June 1958 to June 1962.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia which, in pertinent part, denied the Veteran's claims for service connection for inflammation of the bilateral ankles, joints and feet, gout and chronic renal failure.

A review of the Virtual VA processing system does not reveal any additional documents pertinent to the instant appeals.

In June 2012, subsequent to the issuance of the December 2011 statement of the case (SOC), the Veteran submitted evidence pertinent to the claims on appeal.  The Veteran waived RO consideration of this evidence in August 2012.  See 38 C.F.R.   § 20.1304 (2011). 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The evidence of record does not indicate that the Veteran's gout had a casual connection or was associated with his service.

2.  The evidence of record does not indicate that the Veteran's chronic renal failure had a casual connection or was associated with his service or a service connected disability.

3.  A diagnosed disability manifested as inflammation of the bilateral joints, ankles and feet is not demonstrated by the evidence of record.


CONCLUSIONS OF LAW

1.  The criteria establishing service connection for gout have not been met.  38 U.S.C.A.     §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).

2.  The criteria establishing for service connection for chronic renal failure have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2011).

3.  The criteria for establishing service connection for a disability manifested as inflammation of the bilateral joints, bilateral ankles and bilateral feet have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A.           §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R.    §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim.  38 U.S.C.A. § 5103(a); C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 3.159 was amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23, 353 (Apr. 30, 2008).

The Court of Appeals for Veterans Claims (CAVC) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran was provided with VCAA notice with regard to his claim for service connection for inflammation of the bilateral ankles, joints and feet in a December 2008 letter.  In addition, a January 2009 letter provided such notice with regard to his claims for service connection for gout and a kidney condition on a direct and secondary basis.  These letters informed him of what evidence VA would obtain, what evidence he was expected to provide, and of what assistance VA could provide in obtaining evidence.  In addition, these letters informed him that he should submit any information relevant to his claims.  These letters provided proper preadjudication notice in accordance with Pelegrini.  In addition, these letters provided proper preadjudication notice in accordance with Dingess.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claims.  38 U.S.C.A. §5103A; 38 C.F.R. §3.159(c)(d).  VA will help a claimant obtain records relevant to his claim(s), whether or not the records are in Federal custody, and that VA will provide a medical examination and/or opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has met the duty to assist the Veteran in the development of his claims.  The Veteran's service treatment records, various private treatment records and the VA treatment records have been obtained.  Although a January 2009 Personnel Information Exchange System (PIES) response indicated that the Veteran's service records were "fire related," his service treatment records are located in the claims file.  The Veteran was informed in a December 2008 letter that his service treatment records may have been involved in the July 1973 National Personnel Records Center (NPRC) fire and requested that he complete a Request for Information Needed to Reconstruct Medical Data form (NA Form 13055); the Veteran did not return a completed form.  In addition, VA requested private treatment records from Dr. J. S. in January 2009 and May 2009, but did not receive a response.  The Board notes that the Veteran submitted treatment records from his provider in June 2012.

Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A.  § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  Id. at 83. The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon at 83.   

The Board notes that the Veteran has not been afforded a VA examination with regard to the instant claims.  As detailed below, the clinical evidence of record does not indicate a relationship between the Veteran's gout and chronic renal failure and his service.  The clinical evidence also does not indicate a continuity of symptoms with regard to these disabilities, in light of the adverse credibility findings discussed in detail below.  The Veteran's assertion of a relationship between these disabilities and service is insufficient to trigger the duty to get an examination.  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination).  In addition, the clinical evidence does not indicate that the Veteran has a currently diagnosed disability manifested as inflammation of bilateral ankles, joints and feet.  As the record does not indicate a current disability that may be related to service for these claims, a VA examination is not required. 

As neither the Veteran nor his representative has indicated that there is any outstanding pertinent information to be obtained, VA may proceed with the consideration of his claims.

Service Connection Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Grober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (the Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.")

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be granted on a secondary basis for a disability that is proximately due to or the result of a service-connected condition.  See 38 C.F.R.     § 3.310.  Service connection is possible when a service-connected condition has aggravated a claimed condition, but compensation is only payable for the degree of additional disability attributable to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).  VA has amended 38 C.F.R. § 3.310 to incorporate the Court's decision in Allen except that VA will not concede aggravation unless there is medical evidence showing the baseline level of the disability before its aggravation by the service connected disability.  38 C.F.R. § 3.310(b). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Gout and Chronic Renal Failure Claims

The Veteran contends that he suffers from gout as a result of his injuries sustained while boxing during service or the eating of "rich" foods prior to boxing matches.  He also contends that he suffers from chronic renal failure as a result of his boxing injuries or the medication prescribed to treat his gout.

A March 1951 service entrance examination and a January 1954 service discharge examination were negative for any relevant abnormalities.  The remaining service treatment records were negative for complaints, treatments or diagnoses related to gout or chronic renal failure from this period of service.

A July 1954 service entrance examination and a July 1957 service discharge examination were negative for any relevant abnormalities.  The remaining service treatment records were negative for complaints, treatments or diagnoses related to gout or chronic renal failure from his period of service.

A May 1962 service discharge examination was negative for any relevant abnormalities and the Veteran denied all other medical or surgical history.  The remaining service treatment records from his period of service were negative for gout and chronic renal failure.

VA examinations conducted in October 1957, August 1962, September 1967 and October 1976 were negative for complaints, treatments and diagnoses related to gout or chronic renal failure.

A November 1981 VA treatment note indicated that the Veteran was having a gout attack in his right heel and that he requested a refill of his prescribed Indocin.

A February 2004 private treatment note indicated that the Veteran had a history of gout for the past 30 to 40 years.

An April 2004 statement from Dr. V. J., the Veteran's private physician, indicated that the Veteran's renal failure was the result of his hypertension, diabetes and hyperuricemia.

A June 2004 VA kidney ultrasound found multiple cysts on both kidneys.

A May 2007 VA treatment note contained an impression of hyperuricemia.

In an October 2008 statement, the Veteran wrote that he experienced episodes of severe pain in his feet during service work-outs.  He also consumed wines and other "rich" foods before his boxing matches and believed that such consumption resulted in uric acid development.  The medication he had been prescribed for gout adversely affected his kidneys.

In a June 2010 statement, the Veteran wrote that his chronic renal failure was the result of his treatment for gout and other medications he has taken since 1957.  He also wrote that he took Indocin for his gout from 1957 to 2005.

The Veteran has a current disability as he has been diagnosed with a gout and chronic renal failure.  In order for these disabilities to be recognized as service connected, the medical evidence of record must establish a link between these conditions and an in-service injury or disease or a service connected disease or disability.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.307, 3.309, 3.310; Shedden and Hickson, supra.

No such evidence has been received.  The Veteran's service treatment records were negative for any complaints, treatments or diagnoses related to the gout or chronic renal failure.  The clinical evidence is negative for gout until 1981, more than 20 years after service and chronic renal failure until 2004, more than 40 years after service.  No opinion suggesting a nexus between the Veteran's gout and his service has been submitted and an April 2004 statement from the Veteran's private physician related his renal failure to his hypertension, diabetes and hyperuricemia.  The Veteran has not alleged a continuity of symptomology with regard to his chronic renal failure.

The Veteran has generally alleged a continuity of symptomology for his gout and has alleged using medication to treat this disability since 1957.  However, he reported in a September 1957 VA examination as well as in an August 1962 VA examination that he had received no medical treatment since service discharge.  In an October 1976 VA examination, the Veteran reported that he had received treatment from a private physician for a back injury between March 1976 and June 1976.  A May 1962 service discharge examination found no abnormalities and the Veteran denied having a medical history other than what had been disclosed during the examination.  A February 2004 private treatment note indicated that the Veteran had a history of gout for the past 30 to 40 years, i.e. 1964 to 1974, after service discharge.  In addition, the Veteran wrote in a January 2012 substantive appeal that he was discharged from service before he was aware that he had gout.  The Veteran's statements regarding a continuity of symptomology related to gout and that he his gout had been treated with medication since 1957, which, by comparison, are at variance with the other evidence of record and are deemed to not be credible.  Hence, the Veteran's allegations of receiving treatment since service and continuity of symptoms are unsubstantiated accounts from a non-credible claimant and entitled to no probative value.

The Veteran is not competent to opine as to the etiology of his current gout or chronic renal failure as it requires medical and scientific expertise and study to be able to provide such an opinion.  While a layperson can provide evidence as to some questions of etiology or diagnosis, the question of a medical relationship between his gout or chronic renal failure and service, which would require more than direct observation to resolve, is not in the category of questions that lend themselves to resolution by lay observation.  Cf. Jandreau and Barr, supra; Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).  Thus, the Veteran is not competent to opine on this question, and his statements asserting a relationship between gout and chronic renal failure and service are not probative as to this question.

To the extent that the Veteran has alleged that his chronic renal failure is the result of his gout, the Board notes that service connection for gout is being denied herein.  Consequently, there is no basis to award to service connection for chronic renal failure on a secondary basis.  38 C.F.R. § 3.310.

As the evidence is against finding a nexus between a gout and chronic renal failure and service, reasonable doubt does not arise and the claim is denied.  38 U.S.C.A. §5107(b); 38 C.F.R. § 3.102.

Disability Manifested as Inflammation of the Bilateral Joints, Ankles and Feet Claim

The Veteran contends that he suffers from inflammation of the bilateral joints, ankles and feet as a result of his gout and chronic renal failure.

A March 1951 service entrance examination and a January 1954 service discharge examination were negative for any relevant abnormalities.  The remaining service treatment records were negative for complaints, treatments or diagnoses related inflammation of the bilateral joints, ankles and feet from this period of service.

A July 1954 service entrance examination and a July 1957 service discharge examination were negative for any relevant abnormalities.  The remaining service treatment records were negative for complaints, treatments or diagnoses related to inflammation of the bilateral joints, ankles and feet from his period of service.

A November 1958 left foot X-ray revealed a simple, complete fracture involving the anterior-superior portion of the left foot os calcis.  

VA examinations conducted in October 1957, August 1962, September 1967 and October 1976 were negative for complaints, treatments and diagnoses related to inflammation of the bilateral joints, ankles and feet.

A December 2008 VA dermatology examination revealed no signs of inflammation in the feet.

In a January 2012 substantive appeal, the Veteran wrote that the inflammation of his joints, ankles and feet were of the "same set of circumstances" that caused his chronic kidney failure, namely gout.

The Veteran filed the instant claim in December 2008.  The clinical evidence of record also does not document treatment, complaints or diagnoses related to a disability manifested as inflammation of the bilateral joints, ankles and feet, other than gout, during the appellate period.  Cf. McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the current disability requirement is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim).  In the absence of a current disability, there can be no valid claim. 

There is no competent evidence of a disability manifested as inflammation of the bilateral joints, ankles and feet, other than gout, during the appeal period upon which to predicate a grant of service connection on any basis.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  Hence, service connection cannot be granted and the claim must be denied.


ORDER

Entitlement to service connection for gout is denied.

Entitlement to service connection for chronic renal failure, to include as secondary to gout, is denied.

Entitlement to service connection for a disability manifested as inflammation of the bilateral joints, ankles and feet, other than gout, is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


